DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicant’s Appeal Brief filed February 2, 2022.  Claims 1-9 are pending in this case.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Taylor, RegNo. 76,643 on June 2, 2022.
The application has been amended as follows: 
1.	(currently amended) A non-transitory computer readable memory comprises:

a first memory section that stores operational instructions that, when implemented by a computing device of a data communication system, causes the computing device to perform:

acquiring an exchange item from a marketplace server of the data communication system, wherein the exchange item has an exchange item data file that includes a quantifiable value and a serial number, wherein the exchange item is associated with use rules, wherein the use rules include a list authenticating information for a plurality of merchant servers of the data communication system, and wherein the list of authenticating information includes an authorized merchant server public key of a public-private key pair of a merchant server of the plurality of merchant servers; and

initiating an acquisition process with [[a]] the merchant server  the exchange item, 

a second memory section that stores operational instructions that, when implemented by at least one of the merchant server or by a marketplace server of the data communication system, causes the at least one of the merchant server and the marketplace server to perform:
determining that the acquisition process requires verification of the merchant server based on a type of the exchange item; and

a third memory section that stores operational instructions that, when implemented by the merchant server, causes the merchant server to perform:
generating a verification signature of the merchant server utilizing a private key associated with the merchant server; and 

a fourth memory section that stores operational instructions that, when implemented by the marketplace server, causes the marketplace server to perform:

generating a secure block of an exchange item blockchain ledger in accordance with a secure custody protocol, wherein the secure block includes a public key associated with the computing device of the data communication system, information regarding the exchange item data file, and a signature of the marketplace server, wherein the signature is generated by signing, at least a portion of the secure block, with a private key of the marketplace server, and wherein the public key within the secure block indicates the computing device of the data communication system has secure custody of the exchange item; and
in response to the determining the acquisition process requires verification of the merchant server:
obtaining the verification signature of the merchant server;
obtaining the use rules associated with the exchange item; 
generating a comparative verification signature for the merchant server based on the authorized merchant server public key;
comparing the verification signature with the comparative verification signature; 
when the verification signature matches the comparative verification signature, authenticating the verification signature of the merchant server; and 
in response to the verification signature of the merchant server being authenticated, facilitating exchange of the secure custody of the exchange item data file between the computing device and the merchant server in accordance with the secure custody protocol and the use rules to finalize the acquisition process.

3.	(currently amended) The non-transitory computer readable memory of claim 1,  exchange item blockchain ledger is maintained for 

6.	(currently amended) The non-transitory computer readable memory of claim 1, wherein the fourth memory section further stores operational instructions that, when implemented by the marketplace server, causes the marketplace server to generate the comparative verification signature by:

obtaining, from the use rules, the list of authenticating information for [[a]] the plurality of merchant servers of the data communication system;

determining whether the merchant server is one of the plurality of merchant servers; and

when the merchant server is one of the plurality of merchant servers, accessing the list of authenticating information of the merchant server to access the authorized merchant server public key of the public-private key pair associated with the merchant server.

9.	(currently amended) The non-transitory computer readable memory of claim 1 further comprises:

a fifth memory section that stores operational instructions that, when implemented by an issuing server, causes the issuing server to perform:
creating a plurality of exchange items that includes the exchange item;  
generating the use rules to include the list of authenticating information for [[a]] the plurality of merchant servers of the data communication system;
providing the use rules to the marketplace server; and 
providing the list of authenticating information of the merchant server to the merchant server.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to a method for merchant verification in an exchange item marketplace network.
The closes prior art of record discloses as follows – 

Pelegero (US 2010/0145860) discloses determining that the acquisition process requires verification of the merchant server; (par 64-65)
in response to the determining the acquisition process requires verification of the merchant server (par 64-65);
obtaining a verification signature of the merchant server (par 64-65);
authenticating the verification signature of the merchant server. (par 64-65)
Walker et al (US 2016/0125492) teaches at least first memory section including instructions implemented by a computing device of a data communication system (par 14-144, 359, 523), the second memory section storing instructions implemented by at least one of the merchant server or by a marketplace server of the data communication system (par 140-144, 165-168, 585, 353, 578), a third memory section storing instructions implemented by the merchant server (par 140-144, 165-168, 585, 353, 578),  and a fourth memory section storing instructions implemented by the marketplace server. (par 140-144, 165-168, 585, 353, 578).
Pelegero does teach determining whether that the acquisition process requires verification of the merchant server. (par 64-65)
Walker teaches, as Pelegero does not, that the said determination is based on a type of the exchange item. (par 21-28 “retailer receives redemption information from a buyer, such as a pseudo payment identifier redemption code. The retailer also receives verification information from a purchasing system, the verification information enabling the retailer to authorize the buyer to take possession of a product.”)
Choi et al (US 2014/0207557) discloses an acquisition process with a merchant server of the data communication system to acquire an item using an exchange item, wherein the exchange item has an exchange item data file that includes a quantifiable value and a serial number, wherein the exchange item is associated with use rules, wherein the use rules include a list of authenticating information for a plurality of merchant servers of the data communication system. (par 37, 52, 66, 44, 38, 47, 72-73)
Choi discloses obtaining the use rules associated with the exchange item. (par 72-73, 47-48, 66) 
Choi teaches use rules in the context of a secure custody protocol. (par 37, 52, 66, 44, 38, 47, 72-73)
Wolff (US 2006/0117182) discloses comparing the verification signature with the comparative verification signature (par 16-21, 57); 
when the verification signature matches the comparative verification signature, authenticating the verification signature of the merchant server. (par 16-21, 57)
Wolff discloses generating a verification signature of the merchant server utilizing a private key associated with the merchant server; (par 16-21, 57)
generating a comparative verification signature for the merchant server based on the authorized merchant server public key. (par 16-21, 57)
Lingham et al (US 2016/0267472) discloses the list of authenticating information includes an authorized merchant server public key of a public-private key pair of the merchant server, and wherein the computing device has secure custody of the exchange item data file in accordance with a secure custody protocol. (par 63-74, 47-48, 66)
However, the prior art does not disclose acquiring an exchange item from a marketplace server of the data communication system, wherein the exchange item has an exchange item data file that includes a quantifiable value and a serial number, wherein the exchange item is associated with use rules, wherein the use rules include a list authenticating information for a plurality of merchant servers of the data communication system, and wherein the list of authenticating information includes an authorized merchant server public key of a public-private key pair of a merchant server of the plurality of merchant servers. Nor does the prior art disclose generating a secure block of an exchange item blockchain ledger in accordance with a secure custody protocol, wherein the secure block includes a public key associated with the computing device of the data communication system, information regarding the exchange item data file, and a signature of the marketplace server, wherein the signature is generated by signing, at least a portion of the secure block, with a private key of the marketplace server, and wherein the public key within the secure block indicates the computing device of the data communication system has secure custody of the exchange item. 
For these reasons, independent claim 1, and its dependent claims 2-9, are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685